ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that THOMAS BENITZ of CLINTON, who was admitted to the bar of this State in 1975, should be suspended from the practice of law for a period of three months for violating RPC 1 .1(a) (gross neglect), RPC 1.4(a) (failure to keep client reasonably informed) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and good cause appearing;
It is ORDERED that THOMAS BENITZ is suspended from the practice of law for a period of three months and until the further Order of the Court, effective January 2, 2001; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*667ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.